Citation Nr: 1627505	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  06-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sensorineural hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972, from January 1986 to June 1986, and from February 1991 to March 1991.  The Veteran had additional periods of reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  In April 2010, the Veteran testified at a hearing before the undersigned.  In July 2010 and August 2012, the Board remanded the case for additional development.

By means of a rating decision dated January 2013, the RO granted service connection for sensorineural hearing loss in the right ear.  That decision terminated the appeal to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a decision in May 2013, the Board denied the claim for service connection for sensorineural hearing loss in the left ear.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014 in a Memorandum Decision, the Court vacated and remanded the Board's decision for further development and readjudication consistent with the Memorandum Decision.

In December 2014, the Board remanded the case for additional development.  In June 2016, the Board obtained a Veterans Health Administration (VHA) opinion.


FINDING OF FACT

The Veteran's left ear sensorineural hearing loss is shown to have clearly and unmistakably existed prior to his period of active service from February 1991 to March 1991 and there is competent medical evidence supporting a finding that the left ear sensorineural hearing loss was aggravated during this period of service.
CONCLUSION OF LAW

The criteria for service connection for sensorineural hearing loss in the left ear have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for sensorineural hearing loss in the left ear.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran had his first period of active service December 1970 to September 1972.  He had a military occupational specialty (MOS) as a military policeman.  The Veteran's representative has cited VBA Fast Letter 10-35 (Sept. 2, 2010), entitled Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, which recognizes that the Veteran's MOS exposed him to "moderate" noise.  The Veteran's October 1970 pre-induction examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
x
25
LEFT
20
10
15
x
15

The Veteran's April 1972 separation examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
x
0
LEFT
0
0
0
x
0

An April 1976 Army reserve examination did not include any audiometric findings.

A May 1980 Army reserve examination included an audiometric evaluation which revealed the following puretone thresholds:








HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
x
25
LEFT
15
10
15
x
15

An August 1984 Army reserve examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
x
15
LEFT
25
10
25
x
25

A March 1985 Army reserve examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
x
20
LEFT
20
5
20
x
15

The Veteran had a second period of active service from January 1986 to June 1986. There are no audiometric results associated with this period of active service.  He had an MOS as a subsistence supply specialist.

An October 1989 Army reserve examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
30
20
LEFT
10
5
30
40
30

The Veteran had a third period of active service from February 4, 1991, to March 1991.  He had an MOS as a material storage and handling specialist.  A February 8, 1991, STR first reflects the Veteran's report of hearing difficulty.  He was given an assessment of a possible hearing deficiency requiring a hearing test.  A March 1991 separation examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
35
25
LEFT
10
10
35
45
40

A July 1991 Army reserve examination included an audiometric evaluation which revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
45
40
LEFT
10
5
35
45
40

In March 2000, the Veteran filed a worker compensation claim for hearing loss with his employer.  He had a 22-year work history as an automotive mechanic and alleged that his hearing loss began in 1999 due to operating gasoline engine equipment in a confined space.

A March 2000 letter from an otolaryngologist indicated following the Veteran for significant high frequency sensorineural hearing loss for the last four months. This examiner opined that there was no question that the Veteran's sensorineural hearing loss was secondary to noise exposure and "probably encountered in the work environment."  Otherwise, this examiner stated that "[i]t is my medical opinion that this is work related since this is a result of working in a noisy environment.  The hearing aids should be considered a work related expense."

A September 2002 private treatment record noted an impression that a "large portion" of the Veteran's hearing loss "may be" hereditary, but that it was aggravated by noise exposure. 

In December 2003, the Veteran and his employer signed a worker compensation settlement agreement stipulating that the Veteran suffered injuries to his ears as a result of exposure to high frequency noise.

A July 2010 examination note from ENT Associates of Alabama, P.A., noted the Veteran's history of moderate to severe decreased symptoms in the context of a history of military noise exposure.

The Veteran filed his service connection claim for bilateral hearing loss in January 2005. 

In August 2010, he underwent VA audiology examination.  At that time, he reported a history of military noise exposure involving small arms fire, heavy artillery, grenades, generators, and large forklifts.  He had significant occupational noise exposure involving small engines.  He reported no recreational noise exposure.  He described being forced to wear hearing aids at the age of 50 with difficulty understanding conversations.  Audiometric examination revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
40
30
LEFT
15
35
55
45
40

The VA examiner diagnosed a normal sloping to moderately-severe rising to mild sensorineural hearing loss in the left ear.  

At his hearing in April 2010, the Veteran testified to active duty periods from December 1970 to September 1972, from January 1986 to June 1986, and from February 1991 to March 1991 with intervening periods of service in the reserves.  He recalled first experiencing hearing difficulty during his first period of service on the firing range.  He heard bells after weapons training and was informed that his symptoms would resolve after a few days.  He also described exposure to constant loud noises during basic training and his reserve service due to weapons firing and explosions.  His hearing loss had progressed after this service, and first sought formal treatment in approximately 1999.  His private examiner had attributed to noise exposure, and explained that he had incurred damage to his eardrums would not self-repair.  He had civilian occupation as a small engine mechanic and had been awarded workers compensation due to his hearing loss disability.  For his reserve service, he had an MOS as a supply specialist. 

Thereafter, VA clinic records include a July 2012 audiology consultation which included the Veteran's report of a gradual onset of hearing loss over a 30-40 year period.  The examiner diagnosed sensorineural hearing loss of combined types.

Here, the available audiometric data do not reveal a hearing loss disability during the Veteran's periods of active from December 1970 to September 1972 and from January 1986 to June 1986.  Notably, the Veteran's audiometric findings upon discharge in September 1972 demonstrated no impairment of auditory acuity with 0 decibels recorded in all frequencies tested.

The Veteran's October 1989 reserve examination first demonstrated left ear hearing loss, per VA standards, measured by audiometric examination.  This audiometric examination contains clear and unmistakable evidence that left ear hearing loss pre-existed the period of active service from February to March 1991.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.385.

The STRs next reflect that, in February 1991, the Veteran reported hearing difficulty upon his entrance into this period of active service.  Audiometric testing was not conducted until March 1991.  When compared to the October 1989 audiometric examination, these audiometric findings reflected a 5 decibel downward puretone threshold shift for the frequencies of 1000, 2000, and 3000 hertz, and a 10 decibel downward puretone threshold shift for the 4000 hertz frequency. 

The Veteran next went audiometric examination in July 1991 for the Army reserves.  When compared to the October 1989 audiometric examination, these audiometric findings reflected a 5 decibel downward puretone threshold shift for the frequencies of 2000 and 3000 hertz, and a 10 decibel downward puretone threshold shift for the 4000 hertz frequency.

In June 2016, the Board obtained an opinion from a VA Chief of Audiology and Speech Pathology Service.  After reviewing the complete record, this audiologist stated that the results of the March 1991 and July 1991 audiological evaluations document aggravation of the Veteran's left ear hearing loss during his third period of active duty when compared to the October 1989 audiological evaluation.  Further, she opined that the Veteran's left ear hearing loss was etiologically related to noise exposure during any period of his military service, to include all of his military service prior to the third period of active duty.

The Board finds the VHA opinion highly probative as it was based on a complete review of the evidence and included a rationale for the conclusions reached.  

The Board finds that the most competent and credible evidence of record shows that the Veteran's left ear sensorineural hearing loss is shown to have clearly and unmistakably existed prior to his third period of active service from February 1991 to March 1991, and that the preexisting left ear sensorineural hearing loss was aggravated during this period of service.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a showing of permanent worsening in service to raise the presumption of aggravation in service has been met.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. §§ 3.102, 3.306.  Additionally, the Board finds that there is not clear and unmistakable evidence of record that the increase in severity during service was due 

to the natural progress of the disease; therefore, the presumption of aggravation is not overcome, and the criteria for service connection for left ear hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for left ear sensorineural hearing loss is granted.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


